Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00413-CV

                                 IN THE MATTER OF A.C., a Juvenile

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 21, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           A.C., a juvenile, has filed a petition for writ of mandamus arguing the respondent, Judge

Carlos Quezada, Jr., erred by denying his application for a pretrial writ of habeas corpus. We have

considered the petition, mandamus record, and responses of the real party in interest and

respondent. The petition for writ of mandamus is denied. See generally In re Prudential Ins. Co.,

148 S.W.3d 124 (Tex. 2004, orig. proceeding)

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2020JUV00455, styled State of Texas v. A.C., pending in the 289th Judicial
District Court, Bexar County, Texas, the Honorable Carlos Quezada Jr. presiding.